            Case 1:18-cv-05427-JSR Document 97 Filed 03/19/19 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------- X
                                                          :
 SIMO HOLDINGS INC.,                                      :
                                                          :
                   Plaintiff,                             : No. 1:18-cv-05427 (JSR)
                                                          :
          -against-                                       :
                                                          :
 HONG KONG UCLOUDLINK NETWORK :
 TECHNOLOGY LIMITED and                                   :
 UCLOUDLINK (AMERICA), LTD.,                              :
                                                          :
                   Defendants.                            :
 -------------------------------------------------------- X

     DECLARATION OF BRADFORD A. CANGRO IN SUPPORT OF DEFENDANTS’
      OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT OF
       INFRINGEMENT AND PARTIAL SUMMARY JUDGMENT OF VALIDITY




DB1/ 102906499.1
               Case 1:18-cv-05427-JSR Document 97 Filed 03/19/19 Page 2 of 4




 I, Bradford A. Cangro, declare as follows:

          1.       I am an associate at Morgan, Lewis & Bockius LLP and am an attorney of record

 in the above-captioned action for Defendants Hong Kong uCloudlink Network Technology

 Limited and Ucloudlink (America), Ltd. (collectively “uCloudlink”). I make this declaration in

 support of uCloudlink’s Opposition to Plaintiff’s Motion For Summary Judgment of

 Infringement And Partial Summary Judgment of Validity. The matters stated herein are based

 upon my personal knowledge, and, if called as a witness, I could and would competently testify

 to them.

          2.       Attached as Exhibit A is a true and correct copy of U.S. Patent No. 9,736,689.

          3.       Attached as Exhibit B are true and correct excerpts of the February 25, 2019

 deposition transcript of Martin J. Feuerstein.

          4.       Attached as Exhibit C are true and correct excerpts of the February 26, 2019

 deposition transcript of Martin J. Feuerstein.

          5.       Attached as Exhibit D are true and correct excerpts of the Rebuttal Expert Report

 of Martin J. Feuerstein dated February 1, 2019.

          6.       Attached as Exhibit E are true and correct excerpts of the November 29, 2018

 deposition transcript of He, Shu.

          7.       Attached as Exhibit F are true and correct excerpts of the November 14, 2018

 deposition transcript of Sun, Hongye.

          8.       Attached as Exhibit G are true and correct excerpts of the Initial Expert Report of

 Martin J. Feuerstein dated January 14, 2019.

          9.       Attached as Exhibit H is a true and correct copy of Exhibit B to uCloudlink’s

 Initial Invalidity Contentions dated September 10, 2018.

                                                    1
DB1/ 102906499.1
            Case 1:18-cv-05427-JSR Document 97 Filed 03/19/19 Page 3 of 4




          10.      Attached as Exhibit I are true and correct excerpts of the February 15, 2019

 deposition transcript of Dr. Paul C. Clark.

          11.      Attached as Exhibit J are true and correct excerpts of the Initial Expert Report of

 Dr. Paul C. Clark dated January 14, 2019.

          12.      Attached as Exhibit K are true and correct excerpts of the Rebuttal Expert Report

 of Dr. Paul C. Clark dated February 14, 2019.

          13.      Attached as Exhibit L is a true and correct copy of U.S. Patent No. 8,116,735.

          14.      Attached as Exhibit M is a true and correct excerpt of the Oxford English

 Dictionary (3d ed. 2009) definition of the term “relay” which is found at

 http://www.oed.com/view/Entry/161849 (last accessed Mar. 15, 2019).

          15.      Attached as Exhibit N is a true and correct excerpt of the Merriam-Webster

 Dictionary definition of the term “relay” which is found at https://www.merriam-

 webster.com/dictionary/relay (last accessed Mar. 15, 2019).

          16.      Attached as Exhibit O are true and correct excerpts of the November 9, 2018

 deposition transcript of Zeng, Rongrong.

          17.      Attached as Exhibit P are true and correct excerpts of Universal Mobile

 Telecommunications System (UMTS); LTE; Service aspects; Service principles (3GPP TS

 22.101 version 8.13.0 Release 8).

          18.      Attached as Exhibit Q are true and correct excerpts of the February 11, 2019

 deposition transcript of Eric Welch.

          19.      Attached as Exhibit R are true and correct excerpts of SIMO’s Infringement

 Contentions served on August 27, 2018.



                                                     2
DB1/ 102906499.1
            Case 1:18-cv-05427-JSR Document 97 Filed 03/19/19 Page 4 of 4




          20.      Attached as Exhibit S are true and correct excerpts of Exhibit 1 to SIMO’s

 Amended Infringement Contention served on December 26, 2018.

          21.      Attached as Exhibit T is a sworn declaration of He, Shu.

          22.      Attached as Exhibit U is a sworn declaration of Martin J. Feuerstein.

          I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and correct. Executed this 19th day of March, 2019, at Washington, D.C.

                                                        /s/ Bradford A. Cangro
                                                        Bradford A. Cangro




                                                    3
DB1/ 102906499.1
